Appellant insists that the opinion handed down in this case is in direct conflict with Pidgeon Thomas Iron Co. v. Leflore County, 135 Miss. 155, 99 So. 677. That was a suit by a private individual on his own behalf, not a suit on behalf of the public, as is the case in hand. The court held that in the absence of a statute imposing individual liability upon the members of the board of supervisors for their defaults there was no liability. To the same effect is Reese v. Isola State Bank, 140 Miss. 355,105 So. 636. That was a suit by an individual in his own behalf against the school trustees.
In the present case we have a suit by the district attorney on behalf of the county — the taxpayers of the county. It is a public suit, not a private suit. Section 197 of the Code 1930, is in this language: *Page 187 
"Each member of the board of supervisors, before entering upon the duties of his office, shall execute a bond with sufficient sureties, but neither of them shall be surety for the other, payable, conditioned, and approved as bonds of county officers are required to be, in a penalty equal to five per centum of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office of said member; and such bond shall be a security for any illegal act of such member of the board of supervisors, and recovery thereon may be had by the county for any injury by such illegal act of such member; or any taxpayer of the county may sue on such bond, for the use of the county, for such injury, and such taxpayer shall be liable for all costs in case his suit shall fail."
It will be observed that the bond provided for "shall be a security for any illegal act of such member of the board of supervisors, and recovery thereon may be had by the county for any injury by such illegal act of such member." It would be hard to conceive of a case coming more plainly within the intent and purpose of the statute than this case.
Suggestion of error overruled.